Citation Nr: 1455513	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to October 21, 1980 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in January 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

There is no evidence associated with the claims file prior to October 21, 1980 which can be interpreted as a claim, formal or informal, for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to October 21, 1980 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran in support of his claims.  

The Veteran alleges that he sought mental health treatment in 1977 at the Manchester VAMC but was turned away and did not see a doctor.  Based on the record as a whole, the Board finds that a remand to obtain possible VAMC records from 1977, the existence of which is not indicated, is not warranted. The record does not reflect that the Veteran was seen prior to 1980 for his PTSD.  The Veteran's current testimony shows that he did not receive treatment prior to filing his initial claim in October 1980.  Moreover, the report of his December 1980 compensation and pension examination notes that he denied any past psychiatric consultation or treatment.  Further, the Veteran's original VA 21-526 was received in October 1980.  Notably, the Veteran noted that he had not previously filed any claim for benefits with VA and he did not identify any sources of treatment for his PTSD.  As explained in further detail below, the Board has found the Veteran's reports of filing a claim for benefits prior to October 1980 are not credible.  Thus, the Board finds that a remand for additional VA treatment records is not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

The Veteran contends he is entitled to an earlier effective date for the grant of service connection for PTSD.  The Veteran is service-connected for PTSD, effective from October 21, 1980.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for PTSD.

The earliest evidence of record that the Veteran applied for VA benefits of any sort consists of a VA form 21-526 (Veteran's Application for Compensation or Pension) date stamped as received by VA on October 21, 1980.  The Veteran indicated he had a delayed stress condition.  The Veteran denied any prior claim for VA compensation and pension benefits.  The Veteran was granted service connection for PTSD in a March 1981 rating decision, effective October 21, 1980, the date of receipt of his original claim.  

Subsequently, the RO issued a proposal to sever service connection in December 1982 and in a February 1983 decision, service connection was severed on the basis of clear and unmistakable error due to there being no objective evidence of a stressor event.  The claim was denied due to a failure to submit new and material evidence in December 1984, December 2001 and September 2002 RO decisions.  

Service connection for PTSD was eventually granted, evaluated at 30 percent, in an August 2008 decision, effective June 21, 2007.  After the submission of new evidence, the RO confirmed its evaluation of PTSD in a November 2008 decision.  

The Veteran filed a claim of entitlement to an earlier effective date in June 2009.  In a January 2010 decision, the RO granted an earlier effective date of October 21, 1980, evaluated at 10 percent disabling and continued the 30 percent rating from June 21, 2007.  The RO issued a rating decision in May 2010 denying entitlement to an effective date prior to October 21, 1980.  The Veteran filed a notice of disagreement regarding the May 2010 RO decision and the appeal ensued.

The Veteran asserted during his 2013 Board hearing that he is entitled to an earlier effective date for his PTSD essentially because he suffered symptoms earlier than 1980.  He contends that the VA did not fully understand PTSD at the time and the system failed him, in part, because the VA should have reached out to him.  The Veteran explained that in August 1977 he sought mental health treatment for nightmares and thoughts of Vietnam from the Manchester VAMC but they turned him away and did not even allow him access to see a doctor.  He went back a couple times and was turned away both times.  In the late 1970s, 1980s and 1990s he had to deal with his problems on his own.  He didn't worry about his nightmares until the mid-1980s when he went to work for the postal service and ran into a lot of other Veterans who clued him in.  Through the years the Veteran sought sporadic treatment.  He tried once in 1983, 1984 or 1985 but the psychiatrist didn't believe in PTSD, so he walked out and ignored it.  He received a letter from the VA for Agent Orange testing which is when he went back in and tried to do things again.  He was still having nightmares but did not connect them to being a disability.  In 2000, he was first able to get into a VAMC and see a psychiatrist. 

The claims file does not include VA mental health records prior to October 1980.  This lack of documentation of treatment is consistent with the report of a December 1980 VA compensation and pension examination that noted that the Veteran had not had any prior psychiatric treatment or consultations.  

In this case, although the Board is sympathetic, even if the Veteran had sought treatment but was turned away in 1977, the Veteran would not be entitled to an earlier effective date as the assignment of an effective date for an original claim is the later of the date of receipt of the claim, or date entitlement arose.  Thus, without evidence of an earlier unadjudicated claim, an effective date prior to October 21, 1980 is not warranted.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  

With respect to whether there was a pending unadjudciated claim for service connection prior to October 21, 1980, as noted above, under 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  The Veteran essentially asserts that his failed attempts to obtain VA treatment in the 1977s should be construed as informal claims for VA compensation.  However, the Board finds the Veteran's current assertions that he attempted to file benefits is contracted by his original application for compensation in which he denied any prior claims for VA compensation.  There is no credible evidence that the Veteran submitted a communication or had some action indicating intent to apply for service connection for PTSD prior to October 21, 1980.  In the absence of a sufficient manifestation of intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v Brown, 4 Vet. App. 327, 330 (1993).

In addition, the provisions of 38 C.F.R. § 3.157, which allow for a report of examination or hospitalization to be accepted as an informal claim for benefits, if a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission, pertains to a claim to reopen a previously denied claim or a claim for an increased rating; neither of which is applicable to the present case.

In conclusion, the Board finds that there is no evidence in the claims file prior to the claim received by VA in October 21, 1980 which can be interpreted as a claim, formal or informal, for service connection for PTSD.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

  
ORDER

Entitlement to an effective date earlier than October 21, 1980 for the grant of service connection of posttraumatic stress disorder (PTSD) is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


